Exhibit 10.2

JACOBS ENGINEERING GROUP INC.RESTRICTED STOCK UNIT AGREEMENT
(Performance Shares – TSR)
This Agreement is executed as of this ____ day of __________ 20__ by and between
JACOBS ENGINEERING GROUP INC. (the “Company”) and _________________ (“Employee”)
pursuant to the Jacobs Engineering Group Inc. 1999 Stock Incentive Plan (the
“Plan”). Unless the context clearly indicates otherwise, all terms defined in
the Plan and used in this Agreement (whether or not capitalized) have the
meanings as set forth in the Plan.
1.Restricted Stock Units
Pursuant to the Plan, and in consideration for services rendered to the Company
or Related Company or for their benefit, the Company hereby issues, as of the
above date (the “Award Date”) to Employee an award of restricted stock units in
accordance with Paragraph 13 of the Plan and the terms and conditions of this
Agreement (the “Award”). The target number of restricted stock units Employee is
eligible to earn under this Agreement is ______________ (the “Target TSR
Restricted Stock Units”). Each restricted stock unit represents the right to
receive one share of Jacobs Common Stock (subject to adjustment pursuant to the
Plan) in accordance with the terms and subject to the conditions (including the
vesting conditions) set forth in this Agreement and the Plan.
2.Vesting, Distribution
(a)
The Award shall not be vested as of the Award Date and shall be forfeitable by
Employee without consideration or compensation unless and until otherwise vested
pursuant to the terms of this Agreement.

(b)
The number of restricted stock units earned under this Agreement (the “Earned
TSR Restricted Stock Units”) shall be equal to the Target TSR Restricted Stock
Units multiplied by the TSR Performance Multiplier (as defined herein). The “TSR
Performance Multiplier” will be determined by comparing the Company’s total
stockholder return to the total stockholder return of each of the companies in
the Industry Peer Group (as set forth below) over the three-year period
immediately following the Award Date (the “Performance Period”). For purposes of
computing total stockholder return, the beginning stock price will be the
average stock price over the 30 calendar day period ending on the Award Date and
the ending stock price will be the average stock price over the 30 calendar day
period ending on the last day of the Performance Period. Any dividend payments
over the performance period by a company will be deemed re-invested on the
ex-dividend date in additional shares of the company.

The TSR Performance Multiplier will be calculated as set forth in the following
table based upon the Company’s total stockholder return over the Performance
Period when ranked against the total stockholder return over the Performance
Period of each of the companies in the Industry Peer Group:






--------------------------------------------------------------------------------



Restricted Stock Unit Agreement – Performance Shares (TSR)
Page 2 of 6

Company TSR Rank
TSR Performance Multiplier
Below 30th percentile
0
30th percentile
50%
50th percentile
100%
70th percentile or above
150%

If the Company’s total stockholder return over the Performance Period is between
the 30th and 50th percentiles or 50th and 70th percentiles when ranked against
the total stockholder return over the Performance Period of each of the
companies in the Industry Peer Group, the TSR Performance Multiplier will be
determined using straight line interpolation based on the actual percentile
ranking.
The “Industry Peer Group” consists of the following companies: AECOM Technology
Corporation, Chicago Bridge & Iron Company, Computer Sciences Corporation, EMCOR
Group, Inc., Fluor Corporation, Foster Wheeler AG, KBR, Inc., L-3 Communications
Holdings, Inc., Leidos Holdings, Inc., Northrop Grumman Corporation, Quanta
Services, Raytheon Company and URS Corporation, or any successors thereto, in
each case, to the extent each is a publicly-traded corporation throughout the
entire Performance Period.
(c)
After the Award Date, a number of restricted stock units equal to the Earned TSR
Restricted Stock Units will become 100% vested (referred to as “Vested Units”)
on the third anniversary of the Award Date (the “Maturity Date”), provided that,
except as provided in subparagraph (d) below, Employee remains continuously
employed by the Company or Related Company through such Maturity Date.

(d)
Notwithstanding anything herein to the contrary, in the event that Employee’s
employment with the Company terminates as a result of Employee’s Retirement
prior to the Maturity Date, this Award shall remain outstanding and shall vest
on the Maturity Date based on actual performance through the entire performance
period; provided, that on the Maturity Date only a pro-rated portion (based on
the number of days during the period between the Award Date and the Maturity
Date that Employee was employed by the Company prior to Employee’s Retirement)
of the Earned TSR Restricted Stock Units will become vested, with the remainder
of the Award forfeited at that time.

(e)
Notwithstanding anything herein to the contrary, in the event of a Change in
Control, the number of Earned TSR Restricted Stock Units shall be determined as
of the date such Change in Control is consummated, rather than the Maturity
Date, with the number of Earned TSR Restricted Stock Units determined as set
forth in Section 2(b) hereof, except that: (1) if the Change in Control occurs
prior to March 31, 2015, the Relative TSR Performance Multiplier will be 100%;
and (2) if the Change in Control occurs upon or after March 31, 2015, the
Relative TSR Performance Multiplier shall be determined pursuant to Section 2(b)
based upon the Company’s total stockholder return and the total stockholder
return of each of the companies in the Industry Peer Group through the date of
the Change in Control (and, with respect to the Company, taking into account the
consideration per share to be paid in the Change in Control transaction).




--------------------------------------------------------------------------------



Restricted Stock Unit Agreement – Performance Shares (TSR)
Page 3 of 6

Following a Change in Control, except as otherwise set forth in the Plan
(including Schedule B thereof), the Earned TSR Restricted Stock Units shall
remain outstanding and subject to the terms and conditions of the Plan and this
Agreement, including the vesting condition of continued employment through the
Maturity Date.
(f)
Except as set forth herein and in the Plan (including Schedule B thereof the
terms of which shall apply to the Award to the extent such terms do not conflict
with the terms hereof), Employee has no rights, partial or otherwise in the
Award and/or any shares of Jacobs Common Stock subject thereto unless and until
the Award has been earned and vested pursuant to this Section 2.

(g)
Each Vested Unit shall be settled by the delivery of one share of Common Stock
(subject to adjustment under the Plan). Settlement will occur as soon as
practicable following certification by the Company of the number of Earned TSR
Restricted Stock Units and passage of the Maturity Date (or, if earlier, the
date the Award becomes vested pursuant to the terms of the Plan, including
Schedule B thereof), but in no event later than 30 days following the Maturity
Date (or such earlier date that the Award becomes vested). No fractional shares
shall be issued pursuant to this Agreement.

(h)
Neither the Award, nor any interest therein nor shares of Jacobs Common Stock
payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.

3.Section 409A Compliance
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Plan and this Agreement shall be construed or deemed to be amended
as necessary to comply with the requirements of Section 409A of the Code, to
avoid the imposition of any additional or accelerated taxes or other penalties
under Section 409A of the Code. The Committee, in its sole discretion, shall
determine the requirements of Section 409A of the Code applicable to the Plan
and this Agreement and shall interpret the terms of each consistently therewith.
Under no circumstances, however, shall the Company have any liability under the
Plan or this Agreement for any taxes, penalties or interest due on amounts paid
or payable pursuant to the Plan and/or this Agreement, including any taxes,
penalties or interest imposed under Section 409A of the Code.
4.Status of Participant
Employee shall have no rights as a stockholder (including, without limitation,
any voting rights or rights to receive dividends with respect to the shares of
Jacobs Common Stock subject to the Award) with respect to either the Award
granted hereunder or the shares of Jacobs Common Stock underlying the Award,
unless and until such shares are issued in respect of Vested Units, and then
only to the extent of such issued shares.









--------------------------------------------------------------------------------



Restricted Stock Unit Agreement – Performance Shares (TSR)
Page 4 of 6

5.
Nature of Award

In accepting the Award, Employee acknowledges, understands and agrees that:
(a)
The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)
The Award of the restricted stock units hereunder is voluntary and occasional
and does not create any contractual or other right to receive future Awards of
restricted stock units, or any benefits in lieu of restricted stock units, even
if restricted stock units have been awarded in the past;

(c)
All decisions with respect to future restricted stock unit or other awards, if
any, will be at the sole discretion of the Company;

(d)
The Award and Employee’s participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or services contract with
the Company, or any Related Companies and shall not interfere with the ability
of the Company, or any Related Company, as applicable, to terminate Employee’s
employment or service relationship (if any);

(e)
The Award and the shares of Jacobs Common Stock subject to the Award, the value
of same, and any ultimate gain, loss, income or expense associated with the
Award are not part of Employee’s normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(f)
No claim or entitlement to compensation or damages shall arise from forfeiture
of the Award for any reason, including forfeiture resulting from Employee
ceasing to provide employment or other services to the Company or any Related
Company (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Employee is employed or
the terms of Employee’s employment agreement, if any), and in consideration of
the Award to which Employee is otherwise not entitled, Employee irrevocably
agrees never to institute or allow to be instituted on his or her behalf any
claim against the Company or any of its Related Companies, waives his or her
ability, if any, to bring any such claim, and releases the Company and any
Related Companies from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Employee shall be deemed irrevocably to have agreed
not to pursue such claim and agrees to execute any and all documents necessary
to request dismissal or withdrawal of such claim.










--------------------------------------------------------------------------------



Restricted Stock Unit Agreement – Performance Shares (TSR)
Page 5 of 6

6.
Data Privacy

Employee understands that the Company and/or a Related Company may hold certain
personal information about the Employee, including, but not limited to,
Employee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Jacobs Common Stock or directorships held in the Company, details
of all Awards or any other entitlement to shares of Jacobs Common Stock awarded,
canceled, exercised, vested, unvested or outstanding in Employee’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Data”).
Employee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Employee’s personal data as described
in this Agreement and any other Award materials by and among, as applicable, the
Company and its Related Companies for the exclusive purpose of implementing,
administering and managing Employee’s participation in the Plan.
Employee understands that Data will be transferred to the Company’s broker,
administrative agents or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Employee understands
that the recipients of the Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than Employee’s country. Employee
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative. The Employee
understands that Data will be held only as long as is necessary to implement,
administer and manage Employee’s participation in the Plan.
7.Payment of Withholding Taxes
The payment of withholding taxes, if any, due upon the settlement of the Award
may, at the discretion of the Committee, be satisfied by instructing the Company
to withhold from the shares of Jacobs Common Stock otherwise issuable upon
settlement of the Award that number of shares having a total Fair Market Value
equal to the amount of income and withholding taxes due as determined by the
Company. Under no circumstances can the Company be required to withhold from the
shares of Jacobs Common Stock that would otherwise be delivered to Employee upon
the settlement of the Award a number of shares having a total Fair Market Value
that exceeds the amount of withholding taxes due as determined by the Company at
the time the Award vests. Employee acknowledges and agrees that the Company may
delay the delivery of the shares of Jacobs Common Stock that would otherwise be
delivered to Employee upon settlement of the Award until Employee has made
arrangements satisfactory to the Company to satisfy any tax withholding
obligations of Employee.


8.Services as Employee
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Company, affects the Employee’s status as an employee
at will who is subject to termination without cause, confers upon the Employee
any right to remain employed by or in service to the Company, interferes in any
way with the right of the Company at any time to terminate such



--------------------------------------------------------------------------------



Restricted Stock Unit Agreement – Performance Shares (TSR)
Page 6 of 6

employment or services, or affects the right of the Company to increase or
decrease the Employee’s other compensation or benefits. Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Employee without his consent thereto.
9.Miscellaneous Provisions
This Agreement is governed in all respects by the Plan and applicable law. In
the event of any inconsistency between the terms of the Plan and this Agreement,
the terms of the Plan shall prevail. Subject to the limitations of the Plan, the
Company may, with the written consent of Employee, amend this Agreement. This
Agreement shall be construed, administered and enforced according to the laws of
the State of California.
10.Agreement of Employee
By signing below, Employee (1) agrees to the terms and conditions of this
Agreement, (2) confirms receipt of a copy of the Plan and all amendments and
supplements thereto, and (3) appoints the officers of the Company as Employee’s
true and lawful attorney-in-fact, with full power of substitution in the
premises, granting to each full power and authority to do and perform any and
every act whatsoever requisite, necessary, or proper to be done, on behalf of
Employee which, in the opinion of such attorney-in-fact, is necessary or prudent
to effect the forfeiture of the Award to the Company, or the delivery of the
Jacobs Common Stock to Employee, in accordance with the terms and conditions of
this Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.


JACOBS ENGINEERING GROUP INC.




By: _______________________
                
Craig L. Martin, President and CEO

